Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 03 May 2022, has been entered and the Remarks therein, filed 01 September 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), 35 U.S.C. §112(b), and 35 U.S.C. §103(a) in view of Akella et al., VanHolten et al., and Ranzato et al., necessitated by Applicants’ amendment received 01 September 2022, specifically, amended claims 22, 26 and 38. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 Status of Claims
Duplicate Claims
Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m).

Claims 22, 25-27, 31-34 and 38-41 are pending.
	Claims 22, 25-27, 31-34 and 38-41 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 61/740,140, 12/20/2012.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). However, no certified copy of ISRAEL 223786, 12/20/2012, was filed.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c), with regard to provisional application 61/740,140 filed 12/20/2012.
It is noted that Applicant is required to file a certified copy of foreign priority document ISRAEL (IL) 223786, 12/20/2012, because it is listed on the Application Data Sheet as Applicant’s claim to foreign priority.
On the other hand, it is noted that Applicant had filed a petition for an unintentionally delayed claim for priority under 37 CFR 1.78 on 01 October 2021. In addition, Applicant provided an updated Application Data Sheet. However, this petition was dismissed on 03 February 2022.
Claims 22, 25-27, 31-34 and 38-41 have the effective filing date of 20 December 2012.


Claim Objections
	The objections to Claims 22, 26 and 38, in the Non-Final Office Action mailed 03 May 2022, are withdrawn in view of Applicants' amendment received 01 September 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 22, 25-27, 31-34 and 38-41 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 25 and 39 are dependent on claim 22; claims 27 and 40 are dependent on claim 26; claims 31-34 are indirectly dependent on claim 22; and claim 41 is dependent on claim 38. Therefore, the dependent claims contain all of the limitations of their corresponding parent claims, and are rejected for the same reason.]
[This rejection is cited in view of Applicant’s amendment.]

	Claims 22, 25-27, 31-34 and 38-41 fail to comply with the written description requirement because they contain new matter.
	Claim 22 recites: “A viral-safe liquid mixture composition comprising a solvent
detergent (S/D) agent and an amphiphilic polymer…”
	Claim 26 recites: “ A viral-safe pharmaceutical composition comprising a solvent detergent (S/D) agent, an amphiphilic polymer;…”
	Claim 38 recites: “A viral-safe biological composition comprising a solvent detergent (S/D) agent, an amphiphilic polymer…”

	However, there is no support in the original disclosure nor in the originally-filed claims for the viral-safe composition comprising a solvent detergent (S/D) agent. The viral-safe composition obtained by the steps cited in claims 22 and 38 does not contain a solvent detergent (S/D) agent. For example, claim 22 recites: “…the viral-safe liquid mixture composition being obtained by a method comprising the following steps:…; removing the S/D by contacting the treated source with an hydrophobic interaction chromatography (HIC) resin;…”. Claim 38 recites: “…, the viral-safe biological composition being obtained by:…; removing the S/D from the biological source by contacting the treated source with an hydrophobic interaction chromatography (HIC) resin;…”.
	In addition, in many instances throughout the specification, including in the working examples, it is stated that the S/D (agent) is removed, as a step for preparing the viral-safe composition. For example, the specification recites: “S/D removal was carried out using SDR HyperD solvent-detergent removal chromatography resin (Pall Corp)” (originally-filed specification, pg. 34, lines 15-16, Example 1); and “Next, S/D removal was carried out using XK50 liquid chromatography column packed with 300 ml SDR HyperD solvent-detergent removal chromatography resin (Pall Corp) in conjunction with a peristaltic pump and a UA-6 UW/WIS detector+ Type 11 recorder (ISCO, NE, USA)” (spec., pg. 49, lines 11-14, Example 10; and pg. 55, lines 22-25, Example 14). Note that the S/D removal step is cited in almost all of the working Example titles.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims, the claims may be amended to recite a viral-safe ingredient that is supported by the specification or the recitation of ‘comprising a solvent detergent (S/D) agent’ may be removed from the claims.

35 U.S.C. § 112(b)
The rejection of Claims 28-30 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 03 May 2022, is withdrawn in view of Applicants’ amendment received 01 September 2022, in which the cited claims were canceled.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 25-27, 31-34 and 38-41 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 25 and 39 are dependent on claim 22; claims 27 and 40 are dependent on claim 26; claims 31-34 are indirectly dependent on claim 22; and claim 41 is dependent on claim 38. Therefore, the dependent claims contain all of the limitations of their corresponding parent claims, and are rejected for the same reason.]
[This rejection is cited in view of Applicant’s amendment.]

Claims 22, 25-27, 31-34 and 38-41 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 22 recites: “A viral-safe liquid mixture composition comprising a solvent
detergent (S/D) agent and an amphiphilic polymer…, the viral-safe liquid mixture composition being obtained by a method comprising the following steps:…; removing the S/D by contacting the treated source with an hydrophobic interaction chromatography (HIC) resin;…”
	Claim 26 recites: “ A viral-safe pharmaceutical composition comprising a solvent detergent (S/D) agent, an amphiphilic polymer;…”
	Claim 38 recites: “A viral-safe biological composition comprising a solvent detergent (S/D) agent, an amphiphilic polymer…, the viral-safe biological composition being obtained by:…; removing the S/D from the biological source by contacting the treated source with an hydrophobic interaction chromatography (HIC) resin;…”

	Therefore, it is not clear if the viral-safe compositions should contain a solvent detergent (S/D) agent or not. With regard to claim 26, although the claim does not recite an active step of removing the S/D agent in order to obtain the viral-safe composition, it is clear from the specification that the claimed viral-safe compositions are obtained by performing a solvent detergent removal step (see 112(a) rejection above). Note that the S/D removal step is cited in almost all of the working Example titles.
	For the purpose of compact prosecution, the claim will be interpreted to mean that the viral-safe compositions may or may not contain a solvent detergent (S/D) agent.
	Prior art will be applied according to this interpretation. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 22, 25-30 and 38-41 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Akella et al. in view of Ranzato et al., in the Non-Final Office Action mailed 03 May 2022, is withdrawn in view of Applicants' amendment received 01 September 2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 22, 25-27 and 38-41 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Akella et al. (U.S. Patent Application Publication No. 2003/0022828 A1) in view of VanHolten et al. (U.S. Patent No. 6,096,872; Date of Patent: Aug. 1, 2000), and Ranzato et al. ((2009) J. Cell. Mol. Med. 13(8B): 2030-2038).
[All references cited in the Non-Final Office Action mailed 03 May 2022.]
[This rejection is cited in view of Applicant’s amendment.]

Akella et al. addresses some of the limitations of claims 22, 26 and 38, and the limitations of claims 25, 27, 39, 40 and 41.
Regarding claims 22, 26 and 38, Akella et al. shows the use of polyvinyl pyrrolidone (“povidone”, hereafter) in a liquid medium for proteins and polypeptides (pg. 1, para. [0003] [Claims 22, 26 and 38- A viral-safe liquid mixture composition comprising an amphiphilic polymer, comprising polyvinylpyrrolidone (PVP)]).
The use of povidone in the media compositions made as described is especially preferred because it is commercially available in various pharmaceutical grades, having various molecular weights (pg. 3, para. [0029] [Claim 26- A viral-safe pharmaceutical composition]).
The vinyl pyrrolidone polymers, in most applications, will have an average molecular weight of from about 1kD to about 130kD. Preferably, the molecular weight will be from about 1kD to about 100kD, but most preferably be from about 2.5kD to about 20kD (pg. 5, para. [0039] [Claims 22, 26 and 38- (i) an average molecular weight in the range of about 3.5 to lower than about 40 kilodaltons]).
Table II describes the physical characteristics, including K-values, of some of the commonly available grades of povidone that might be used in the described invention. While povidone of varying K-values may be used in the practice of the described invention, the K-value of the povidone is preferably within the range of about 12 to about 100, and more preferably within the range of about 15 to about 35 (pg. 4, para. [0034] thru [0035] and Table II [Claims 22, 26 and 38- (ii) a K-value of above 10 to below 33]).
The carrier medium of the described invention may be combined with or used as a carrier or solvent for various growth factors or proteins, including cytokines. The liquid media of the described invention may be used in conjunction with FGF and PDGF (pg. 2, para. [0017] [Claims 22, 26 and 38- platelet derived protein selected from a group which includes a growth factor, a cytokine]).
Further regarding claims 22, 26 and 38, and regarding claims 39, 40 and 41, in most applications, the concentration of the vinyl pyrrolidone polymers will be from about 0.1% to about 70% weight/volume. Most preferably, the concentration of these materials will be about 1.0%, but could be from 0.1% to about 15%, and 0.5% to about 2.5% (pg. 5, para. [0046] thru pg. 6, cont. para. [0046] [Claims 22, 26 and 38- (iii) being at a concentration in the range of about 0.01 to 6mM] [Claims 39, 40 and 41- amphiphilic polymer is at a concentration in the range of about 0.07 to 6mM]).

	It is noted that the mmolar (mM) concentration range cited in claims 22, 26, 38, 40 and 41 depends upon the specific molecular weight of the polymer, and, therefore, the percent equivalents span a broad range of values. Using the claimed molecular weight range of 3.5 to 40kD, a 0.07mM amount of a 3.5kD compound would be ≈ 0.025%; a 40kD compound would be ≈ 0.28%. A 6mM amount of a 3.5kD compound would be ≈ 2.1%; a 40kD compound would be ≈ 24%. Therefore, the mM concentration ranges, shown by Akella et al., fall within the claimed concentration range for PVP.
	In addition, the PVP compositions, shown by Akella et al., are viral safe, because the PVP used in the described compositions fall within both the claimed molecular weight range for the amphiphilic polymer PVP, and the claimed concentration range.

	Further regarding claim 26, and regarding claims 25 and 27, Akella et al. shows that the liquid media comprising the vinyl pyrrolidone polymers as described are used in conjunction with various growth factors (pg. 5, para. [0045]). The composition comprises one or more polypeptide growth factors and a carrier medium therefor (pg. 2, para. [0015] [Claim 26- a pharmaceutically acceptable carrier]).
The carrier medium may be combined with or used as a carrier for various growth factors, and cytokines, for example, fibroblast growth factors (FGF) and platelet-derived growth factors (PDGF) (pg. 2, para. [0017]). Single factors such as bFGF and VEGF have shown promise as angiogenic agents (pg. 2, para. [0022] [Claims 25 and 27- platelet derived protein is bFGF]).
	 
	In summary, Akella et al. shows formulations comprising povidone and a number of different types of growth factors, the povidone having a molecular weight of 8,000, having a K-value of between about 15 to about 35, and being contained in the formulations at concentrations of 1% or 5% (pg. 7, para. [0063], Table 3 thru pg. 8, cont. Table 3).

Claims 22 and 38 contain product-by-process language.
Claim 22 recites: "A viral-safe liquid mixture composition ... , the viral-safe liquid
mixture composition being obtained by ... "
Claim 38 recites: "A viral-safe biological composition ... , the viral-safe biological
composition being obtained by ... "
	MPEP 2113 states: "Even though product-by-process claims are limited by and
defined by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art,
the claim is unpatentable even though the prior product was made by a different
process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
That is, the process steps are only considered if they clearly indicate how the
step is affecting the structure or characteristic of the product. With regard to claim 22,
the steps of 'treating the source with a solvent detergent (S/D) to allow viral activation',
and 'at least one or more orthogonal viral inactivation treatments' do not affect the
composition with regard to comprising specific concentrations of PVP and HPMC. With
regard to claim 38, it is not clear how the method steps affect the structure or
characteristic of the product.

Akella et al. does not show: 1) a solvent detergent (S/D) agent [Claims 22, 26 and 38]; 2) a lysate or an extract comprising a platelet-derived protein [Claims 22, 26 and 38]; and 3) characterized by increased biological potency with regard to the growth of 3T3-Swiss albino fibroblast cells as determined by a median effective concentration (EC50), as compared to a control extract comprising heparin and being free of PVP [Claims 22, 26 and 38].

VanHolten et al. addresses some of the limitations of claims 22, 26 and 38.
VanHolten et al. shows the use of a combination of a high ionic strength buffer and a non-ionic excipient as processing aids during viral reduction or viral clearance of a large biomolecule. The method of the described invention yields a product substantially free of virus (column 5, lines 10-22 [nexus to Akella et al.] [A viral-safe composition]).
Regarding claims 22, 26 and 28, most preferred for the nanofiltration of globular proteins as contemplated in the described invention are ionic detergents, nonionic detergents with polyoxyethylene or sugar head groups, lysopholipids, and bile salts and combinations thereof. Especially preferred are the nonionic polyoxyethylene detergents for example, minimally, the polysorbates, and Tritons. Most preferred is polysorbate 80 (column 6, lines 21-29).  The organic solvents utilized in the method of this invention include the various alcohols and acetone, preferably methanol (column 7, lines 45-47 [Claims 22, 26 and 38- a solvent/detergent (S/D) agent]).
Compare to Applicant’s examples of a detergent for incorporation into the S/D agent: "Solvent detergent (S/D) viral inactivation treatment" typically refers to a process that inactivates enveloped or lipid-coated viruses by destroying their lipid envelope. The treatment can be carried out by the addition of detergents (such as Triton X-45, Triton X-100 or polysorbate 80) and solvents [such as tri(n-butyl) phosphate (TnBP), di- or trialkylphosphates] (originally-filed specification, pg. 12, lines 7-11). 

Ranzato et al. provides information that would have motivated one of ordinary skill in the art to have performed an assay to determine the efficacy of a platelet derived protein, as shown by Akella et al., in the form of a platelet lysate, by calculating an EC50, by way of addressing the limitations of claims 22, 26 and 38.
Ranzato et al. teaches that there is a growing interest for the clinical use of platelet derivates in wound dressing. Platelet beneficial effect is attributed to the release of growth factors and other bioactive substances (pg. 2030, Abstract [nexus to Akella et al.] [growth factors]). Human platelets contain granules of cytokines and growth factors, including platelet derived growth factor (PDGF), and fibroblast growth factor (FGF) (pg. 2030, column 2, para. 1 [nexus to Akella et al.] [cytokines, PDGF, FGF]).
Regarding claims 22, 26 and 38, the wound-healing processes of human fibroblasts were studied by exposing human primary fibroblast cells to a platelet lysate (PL) obtained from blood samples (pg. 2030, Abstract). Data were analyzed by ANOVA and post hoc pairwise combinations were performed. Median and minimum effective concentrations (EC50 and EC05, respectively) and their 95% confidence intervals were determined (pg. 2032, column 2, para. 1). The effects of PL on fibroblast proliferation were assessed by the crystal violet assay. In the presence of serum, addition of PL induced a dose-dependent increase in cell proliferation, up to 142% of control at 100% v/v PL, with an EC50 of 30% v/v (95CI: 24-37). The addition of PL, in the absence of serum, produced a dose-dependent recovery of cell proliferation rate, with an EC50 of 13% v/v (95CI: 5-36) (pg. 2032, column 2, para. 2). Crystal violet is a standard cell proliferation assay as a colorimetric method based on the use of crystal violet as a basic dye with avidity to nuclear structures (DNA) (pg. 2031, column 2, para. 3 [Claims 22, 26 and 38- a lysate or extract comprising a platelet derived protein; the mixture is characterized by increased biological potency with regard to the growth of 3T3-Swiss albino fibroblasts cells as determined by a median effective concentration (EC50), as compared to a control extract comprising heparin]). 

It is noted that Applicant’s experiments and working examples show the mixing of platelet derived extract with 3T3 Swiss albino fibroblast cells in order to examine the effect of the platelet derived extract on cell proliferation (e.g., spec., pg. 40, lines 5-17, Example 4).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the viral-safe mixture composition comprising polyvinylpyrrolidone (PVP) and a platelet derived protein, as shown by Akella et al., by using a solvent/detergent (S/D) agent [Claims 22, 26 and 38], as shown by VanHolten et al., with a reasonable expectation of success, because VanHolten et al. shows a viral-safe composition comprising PVP and a pharmaceutically acceptable carrier and a method for obtaining it, which is the viral-safe composition and the method for obtaining it, shown by Akella et al. (MPEP 2143 (I)(G)). 
 It would have been further obvious to have: 1) determined its biological potency by assaying the viral-safe composition, comprising a platelet derived protein lysate or extract, for increased fibroblast growth via measurement of the median effective concentration (EC50) for fibroblast growth [Claims 22, 26 and 38]; and 2) provided a lysate or an extract comprising the platelet-derived protein [Claims 22, 26 and 38], with a reasonable expectation of success, because Ranzato et al. shows determining the efficacy of a platelet lysate (PL) by calculating the EC50 with regard to proliferation of fibroblast cells, and the viral-safe mixture, shown by Akella et al., can contain any combination of growth factors or proteins which are found in a platelet lysate (MPEP 2143 (I)(A)). It would have been obvious to have substituted the human fibroblast cells, shown by Ranzato et al., with the 3T3-Swiss albino fibroblast cells, cited in instant claims 22, 26 and 38, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)). In addition, Ranzato et al. shows a general EC50 assay that could be used with any types of (mammalian) cells for which an EC50 needs to be determined (MPEP 2144 (I)).
The description of the viral-safe compositions as being characterized with increased potency as determined by the described EC50 assay appears to be an inherent property of the composition. MPEP 2112.01 (I) states, in part: When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01 (II) states, in part: If the composition is physically the same, it must have the same properties. However, the description of the EC50 assay, as a general cell assay, is shown above.
On the other hand, Akella et al. teaches that liquid media comprising the vinyl pyrrolidine polymers and other materials, such as growth factors, proteins, polypeptides and other biological mixtures of biological materials, may contain said polymers and biological materials at various concentrations. Typically, the polymers and biological materials are formulated into a pharmacologically effective solution (pg. 5, para. [0045]). That is, Akella et al. teaches that the polymer-biological materials can be prepared at any concentration so as to be an effective pharmaceutical product. Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical production to have used routine optimization to have optimized the biological materials, as a platelet lysate, so as to exhibit increased biological potency, e.g., via assaying fibroblast growth for an EC50, for the purpose of producing a pharmaceutical composition with increased biological potency (MPEP 2143 (I)(G), MPEP 2144.05 (II)(A) and MPEP 2144 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of pharmaceutical production would be motivated to optimize the biological materials, as a platelet lysate, to exhibit increased biological potency (e.g., via determining the EC50 in a fibroblast propagation assay), for the purpose of producing a pharmaceutical composition with optimal therapeutic efficacy.
It would have been further obvious to have mixed the platelet derived protein with said PVP in the viral-safe liquid mixture composition [Claims 22, 26 and 38], because said composition comprises PVP and a lysate or extract comprising a platelet derived protein, and one of ordinary skill in the art would expect, as a homogenous liquid composition, that all components would be mixed together (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 22, 25-27 and 38-41 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over VanHolten et al. (U.S. Patent No. 6,096,872; Date of Patent: Aug. 1, 2000) in view of Akella et al. (U.S. Patent Application Publication No. 2003/0022828 A1), and Ranzato et al. ((2009) J. Cell. Mol. Med. 13(8B): 2030-2038).
[All references cited in the Non-Final Office Action mailed 03 May 2022. ]

VanHolten et al. addresses some of the limitations of claims 22, 26 and 38, and provides information that would have motivated one of ordinary skill in the art to have used the amphiphilic polymer polyvinylpyrrolidone (PVP) in a specific range concentration, by way of addressing the limitations of claims 22, 26 and 38.
Regarding claims 22, 26 and 38, VanHolten et al. shows the use of a combination of a high ionic strength buffer and a non-ionic excipient as processing aids during viral reduction or viral clearance of a large biomolecule. The method of the described invention yields a product substantially free of virus (column 5, lines 10-22 [Claims 22, 26 and 38- A viral-safe composition; A viral-safe pharmaceutical composition; A viral-safe biological composition]).
Further regarding claims 22, 26 and 38, the non-ionic excipients of the described invention include vinyl polymers, which include polyvinylpyrrolidone (column 5, lines 62-66 thru column 6, lines 1-6 [Claims 22, 26 and 38- the amphiphilic polymer being PVP]).
The non-ionic excipient may be present in the solution initially in the processing method in the range of from about 0.015g/L to about 0.024 g/L, most preferably about 0.02g/L or 20ppm. The final excipient concentration in product may be up to about 0.1-0.2% (column 6, lines 30-51 [Claims 22, 26 and 38- range concentration of PVP]).
Most preferred for the nanofiltration of globular proteins as contemplated in the described invention are ionic detergents, nonionic detergents with polyoxyethylene or sugar head groups, lysopholipids, and bile salts and combinations thereof. Especially preferred are the nonionic polyoxyethylene detergents for example, minimally, the polysorbates, and Tritons. Most preferred is polysorbate 80 (column 6, lines 21-29).  The organic solvents utilized in the method of this invention include the various
alcohols and acetone, preferably methanol (column 7, lines 45-47 [Claims 22, 26 and 38- a solvent/detergent (S/D) agent]).

Compare to Applicant’s examples of a detergent for incorporation into the S/D agent: "Solvent detergent (S/D) viral inactivation treatment" typically refers to a process that inactivates enveloped or lipid-coated viruses by destroying their lipid envelope. The treatment can be carried out by the addition of detergents (such as Triton X-45, Triton X-100 or polysorbate 80) and solvents [such as tri(n-butyl) phosphate (TnBP), di- or trialkylphosphates] (originally-filed specification, pg. 12, lines 7-11). 

	Further regarding claim 26, VanHolten et al. teaches that the described compositions can be administered alone but will generally be administered in admixture with a pharmaceutical carrier or diluent selected with regard to the intended route of administration and standard pharmaceutical practice (column 14, lines 16-23 [Claim 26- a pharmaceutically acceptable carrier]).
A 70kD nanofilter pore size unit can be used in the filtration of blood fractionation products (column 5, lines 57-61).

Claims 22 and 38 contain product-by-process language.
Claim 22 recites: "A viral-safe liquid mixture composition ... , the viral-safe liquid
mixture composition being obtained by ... "
Claim 38 recites: "A viral-safe biological composition ... , the viral-safe biological
composition being obtained by ... "
	MPEP 2113 states: "Even though product-by-process claims are limited by and
defined by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art,
the claim is unpatentable even though the prior product was made by a different
process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
That is, the process steps are only considered if they clearly indicate how the
step is affecting the structure or characteristic of the product. With regard to claim 22,
the steps of 'treating the source with a solvent detergent (S/D) to allow viral activation',
and 'at least one or more orthogonal viral inactivation treatments' do not affect the
composition with regard to comprising specific concentrations of PVP and HPMC. With
regard to claim 38, it is not clear how the method steps affect the structure or
characteristic of the product.

VanHolten et al. does not show: 1) the amphiphilic polymer having an average molecular weight in the range of about 3.5 to lower than about 40 kilodalton [Claims 22, 26 and 38]; 2) the amphiphilic polymer having an average K-value of above 10 to below 33 [Claims 22, 26 and 38]; 3) the platelet derived protein being present in a lysate or an extract and characterized by increased biological potency with regard to the growth of 3T3-Swiss albino fibroblast cells as determined by a median effective concentration (EC50), as compared to a control extract comprising heparin and being free of PVP [Claims 22, 26 and 38]; 4) the amphiphilic polymer PVP at a concentration in the range of about 0.01 to 6mM or 0.07 to 6mM [Claims 22, 26, 38, 39, 40 and 41]; and 5) a platelet extract enriched with PDGF-AB, PDGF-BB and/or bFGF [Claims 25 and 27].

Akella et al. addresses some of the limitations of claims 22, 26 and 38, and the limitations of claims 25, 27, 39, 40 and 41.
Akella et al. shows the use of polyvinyl pyrrolidone (“povidone”, hereafter) in a liquid medium for proteins and polypeptides (pg. 1, para. [0003] [nexus to VanHolten et al.] [A composition comprising an amphiphilic polymer, which is polyvinyl pyrrolidone (PVP), the composition is in the form of a liquid, a viral-safe biological composition]).
Regarding claims 22, 26 and 38, the vinyl pyrrolidone polymers, in most applications, will have an average molecular weight of from about 1kD to about 130kD. Preferably, the molecular weight will be from about 1kD to about 100kD, but most preferably be from about 2.5kD to about 20kD (pg. 5, para. [0039] [an average molecular weight in the range of about 3.5 to lower than about 40 kilodaltons]).
Table II describes the physical characteristics, including K-values, of some of the commonly available grades of povidone that might be used in the described invention. While povidone of varying K-values may be used in the practice of the described invention, the K-value of the povidone is preferably within the range of about 12 to about 100, and more preferably within the range of about 15 to about 35 (pg. 4, para. [0034] thru [0035] and Table II [Claims 22, 26 and 38- a K-value of above 10 to below 33]).
Further regarding claims 22, 26 and 38, and regarding claims 39, 40 and 41, in most applications, the concentration of the vinyl pyrrolidone polymers will be from about 0.1% to about 70% weight/volume. Most preferably, the concentration of these materials will be about 1.0%, but could be from 0.1% to about 15%, and 0.5% to about 2.5% (pg. 5, para. [0046] thru pg. 6, cont. para. [0046] [Claims 22, 26 and 38- PVP being at a concentration in the range of about 0.01 to 6mM] [Claims 39, 40 and 41- PVP in a concentration range of about 0.07 to 6mM]).

	It is noted that the mmolar (mM) concentration range cited in claims 26, 38 and 39 depends upon the specific molecular weight of the polymer, and, therefore, the percent equivalents span a broad range of values. Using the claimed molecular weight range of 3.5 to 40kD, a 0.07mM amount of a 3.5kD compound would be ≈ 0.025%; a 40kD compound would be ≈ 0.28%. A 6mM amount of a 3.5kD compound would be ≈ 2.1%; a 40kD compound would be ≈ 24%. Therefore, the mM concentration ranges, shown by Akella et al., fall within the claimed concentration range for PVP.

Regarding claims 25 and 27, Akella et al. shows that the liquid media comprising the vinyl pyrrolidone polymers as described are used in conjunction with various growth factors (pg. 5, para. [0045]). The composition comprises one or more polypeptide growth factors and a carrier medium therefor (pg. 2, para. [0015]). The carrier medium may be combined with or used as a carrier for various growth factors, and cytokines, for example, fibroblast growth factors (FGF) and platelet-derived growth factors (PDGF) (pg. 2, para. [0017]). Single factors such as bFGF and VEGF have shown promise as angiogenic agents (pg. 2, para. [0022] [being a platelet extract enriched with bFGF, platelet derived protein is bFGF]).

Ranzato et al. provides information that would have motivated one of ordinary skill in the art to have performed an assay to determine the efficacy of a platelet derived protein, as shown by Akella et al., in the form of a platelet lysate, by calculating an EC50, by way of addressing the limitations of claims 22, 26 and 38.
Ranzato et al. teaches that there is a growing interest for the clinical use of platelet derivates in wound dressing. Platelet beneficial effect is attributed to the release of growth factors and other bioactive substances (pg. 2030, Abstract [nexus to Akella et al.] [growth factors]). Human platelets contain granules of cytokines and growth factors, including platelet derived growth factor (PDGF), and fibroblast growth factor (FGF) (pg. 2030, column 2, para. 1 [nexus to Akella et al.] [cytokines, PDGF, FGF]).
Regarding claims 22, 26 and 38, the wound-healing processes of human fibroblasts were studied by exposing the cells to a platelet lysate (PL) obtained from blood samples (pg. 2030, Abstract). Data were analyzed by ANOVA and post hoc pairwise combinations were performed. Median and minimum effective concentrations (EC50 and EC05, respectively) and their 95% confidence intervals were determined (pg. 2032, column 2, para. 1). The effects of PL on fibroblast proliferation were assessed by the crystal violet assay. In the presence of serum, addition of PL induced a dose-dependent increase in cell proliferation, up to 142% of control at 100% v/v PL, with an EC50 of 30% v/v (95CI: 24-37). The addition of PL, in the absence of serum, produced a dose-dependent recovery of cell proliferation rate, with an EC50 of 13% v/v (95CI: 5-36) (pg. 2032, column 2, para. 2). Crystal violet is a standard cell proliferation assay as a colorimetric method based on the use of crystal violet as a basic dye with avidity to nuclear structures (DNA) (pg. 2031, column 2, para. 3). 

It is noted that Applicant’s experiments and working examples show the mixing of platelet derived extract with 3T3 fibroblast cells in order to examine the effect of the platelet derived extract on cell proliferation (e.g., spec., pg. 40, lines 5-17, Example 4). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the viral-safe mixture composition comprising polyvinylpyrrolidone (PVP), as shown by VanHolten et al., by: 1) incorporating PVP with: a) a molecular weight of between 3.5 to lower than about 40 kilodalton [Claims 22, 26 and 38]; b) in a concentration range of 0.01 to 6mM or 0.07 to 6mM [Claims 22, 26, 38, 39, 40 and 41]; and c) a K-value of above 10 to below 33 [Claims 22, 26 and 38]; and 2) incorporating a platelet extract enriched with PDGF-AB, PDGF-BB and/or bFGF [Claims 25 and 27], as shown by Akella et al., with a reasonable expectation of success, because Akella et al. shows a composition comprising PVP and (platelet derived) proteins, which includes growth factors, which is the composition, shown by VanHolten et al. (MPEP 2143 (I)(G)). In addition, VanHolten et al. teaches that specific molecular weights and concentrations of PVP polymers (referred to as non-ionic excipients) can be used with regard to the particular method for viral clearance used (column 6, lines 30-39). Therefore, it would have been obvious to one of ordinary skill in the art to have used routine optimization to have determined the amphiphilic polymer with the optimal molecular weight for its use at a specific optimal concentration, depending upon the specific application for the polymer, barring a showing of criticality for the specific limitations (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Akella et al. teaches that povidone (polyvinylpyrrolidone) in media compositions is preferred, because it is commercially available in various pharmaceutical grades having various molecular weights, has good solubility in both aqueous and various organic media, and is found to solubilize a variety of proteins, polypeptides, growth factors, and mixtures of the foregoing sufficiently well to render them pharmacologically useful and/or to increase their bioavailability (pg. 3, para. [0029]). That is, the incorporation of PVP into a composition improves the composition for use as a therapeutic treatment.
It would have been further obvious to have determined the biological potency of the platelet derived protein by assaying the composition, comprising a platelet derived protein lysate or extract, for increased fibroblast growth via measurement of the median effective concentration (EC50) for fibroblast growth [Claims 22, 26 and 38], with a reasonable expectation of success, because Ranzato et al. shows determining the efficacy of a platelet lysate (PL) by calculating the EC50 with regard to proliferation of fibroblast cells, and the viral-safe mixture, shown by Akella et al., can contain any combination of growth factors or proteins which are found in a platelet lysate (MPEP 2143 (I)(G)). 
The description of the viral-safe compositions as being characterized with increased potency as determined by the described EC50 assay appears to be an inherent property of the composition. MPEP 2112.01 (I) states, in part: When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01 (II) states, in part: If the composition is physically the same, it must have the same properties. However, the description of the EC50 assay, as a general cell assay, is shown above.
On the other hand, Akella et al. teaches that liquid media comprising the vinyl pyrrolidine polymers and other materials, such as growth factors, proteins, polypeptides and other biological mixtures of biological materials, may contain said polymers and biological materials at various concentrations. Typically, the polymers and biological materials are formulated into a pharmacologically effective solution (pg. 5, para. [0045]). That is, Akella et al. teaches that the polymer-biological materials can be prepared at any concentration so as to be an effective pharmaceutical product. Therefore, it would be obvious to one of ordinary skill in the art of pharmaceutical production to optimize the biological materials, as a platelet lysate, to exhibit a specific effective concentration, e.g., as measured by EC50 with regard to the growth of (Swiss-albino) fibroblast cells, for the purpose of producing a pharmaceutical composition with increased biological potency (MPEP 2143 (I)(G) and MPEP 2144 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of pharmaceutical production would be motivated to optimize the biological materials, as a platelet lysate, to exhibit increased biological potency (e.g., via determining the EC50 in a fibroblast propagation assay), for the purpose of producing a pharmaceutical composition with optimal therapeutic efficacy.
It would have been further obvious to have mixed the platelet derived protein with said PVP in the viral-safe liquid mixture composition [Claims 22, 26 and 38], because said composition comprises PVP and a lysate or extract comprising a platelet derived protein, and one of ordinary skill in the art would expect, as a homogenous liquid composition, that all components would be mixed together (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 31-34 are rejected under 35 U.S.C. §103(a) as being unpatentable over Akella et al. in view of VanHolten et al., and Ranzato et al., as applied to claims 22, 25-27 and 38-41 above, and/or VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-27 and 38-41 above, and further in view of Woolverton (U.S. Patent Application Publication No. 2005/0118156 A1).
 [Woolverton cited in the Non-Final Office Action mailed 03 May 2022.]

Akella et al. in view of VanHolten et al., and Ranzato et al., as applied to claims 22, 25-27 and 38-41 above, and VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-27 and 38-41 above, do not show: 1) a container comprising a viral-safe liquid mixture composition [Claim 31]; 2) a kit comprising the container [Claim 32]; 3) a kit further comprising a container comprising a fibrinogen comprising component [Claim 33] and 4) a kit further comprising a container comprising a thrombin comprising component [Claim 34].

Woolverton addresses the limitations of claims 31, 32, 33 and 34.
Regarding claims 31, 32, 33 and 34, Woolverton shows storage-stable fibrin sealants. Fibrin sealants are prepared from concentrated fibrinogen preparations (pg. 1, para. [0002]). Provided are kits for storage-stable fibrin sealant (FS) products (Abstract [Claims 32 and 33] [A kit, fibrinogen comprising component]).
To provide kits for the ready-to-use delivery of an instant FS composition, the kit comprises at least two vials. One vial contains an aqueous solution of storage-stable fibrinogen.  A second vial contains the activator solution, preferably thrombin. Additional components, such as growth factors are supplied by one or more additional vials (pg. 4, para. [0032] [Claims 31 and 34] [A container, thrombin comprising component] [nexus to VanHolten et al. and Akella et al.] [composition comprising growth factors]).
The FS composition is noninfectious (pg. 4, para. [0036] [nexus to VanHolten et al. and Akella et al.] [viral-safe composition]). The FS composition comprises a fibrin polymer (pg. 4, para. [0037] [nexus to VanHolten et al. and Akella et al.] [biological liquid mixture composition]). Bonding enhancers may also be used to improve the bonding strength of the composition. The bond enhancers are generally selected from polar compounds, which also operate at viscosity modifiers, such as hydroxymethylcellulose (pg. 9, para. [0092] [nexus to VanHolten et al.] [an amphiphilic polymer]). The fibrin sealant can function as a growth matrix for bone repair and reconstruction (pg. 13, para. [0138] [nexus to Akella et al.] [tissue or organ reconstruction]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have produced a viral-safe composition, from a blood source, comprising an amphiphilic polymer such as polyvinylpyrrolidone (PVP), as shown by Akella et al. in view of VanHolten et al., and Ranzato et al., as applied to claims 22, 25-27 and 38-41 above; and/or VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-27 and 38-41 above, by supplying the composition in a container in a kit [Claims 31 and 32], in addition to fibrinogen and thrombin in containers [Claims 33 and 34], as shown by Woolverton, with a reasonable expectation of success, because Woolverton shows a kit containing a fibrin sealant as a viral-safe biological liquid mixture composition comprising an amphiphilic polymer in a container/vial, and VanHolten et al. and Akella et al. show viral-safe blood extract compositions, the composition, shown by VanHolten et al., specifically containing an amphiphilic polymer (i.e., either PVP or the HPMC, shown by Woolverton et al.) (MPEP 2143 (I)(G)). That is, it would be obvious to supply the viral-safe blood extract compositions of both VanHolten et al. and Akella et al. in containers, with a reasonable expectation of success (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have added containers containing fibrinogen and thrombin in a kit with the blood extract composition [Claims 33 and 34], because, e.g., VanHolten et al. states that during the fractionation of whole human plasma, Precipitate I which consists principally of fibrinogen is discarded (column 7, lines 57-63). Therefore, it would be obvious to add a container of fibrinogen to a kit containing the viral-safe composition, the composition being devoid of fibrinogen. That is, it would be obvious to add a container of fibrinogen to a kit containing the viral-safe composition, the composition being devoid of fibrinogen, for the purpose of using the viral-safe composition in a method for producing a fibrin sealant, as shown by Woolverton (MPEP 2143 (I)(G)).
In addition, VanHolten et al. shows that during the fractionation of whole human plasma, prothrombin is discarded (column 7, lines 57-67 thru column 8, lines 1-11). Therefore, it would be obvious to add a container of thrombin to a kit containing the viral-safe composition, the composition being devoid of thrombin, for the purpose of using the viral-safe composition in a method for producing a fibrin sealant, as shown by Woolverton (MPEP 2143 (I)(G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 5-11, filed 01 September 2022, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 6, last para. thru pg. 7, para. 1) that claims 22, 26 and 38 have been amended such that all independent claims now recite that the composition further comprises a solvent detergent (S/D) agent. Akella relates to a liquid carrier medium which is suitable for solubilizing growth factors, such as mixtures of bone morphogenetic proteins, that are found to induce an angiogenic response in ischemic tissues. The liquid medium comprises an aqueous solution of povidone. However, Akella does not disclose the presence of a solvent detergent (S/D) in its compositions. 
However, in response to Applicant, there is no support in the original disclosure nor in the originally-filed claims for the viral-safe composition comprising a solvent detergent (S/D) agent. The viral-safe composition obtained by the steps cited in claims 22 and 38 does not contain a solvent detergent (S/D) agent, because the claims recite a removal step with regard to the S/D agent. Note that the S/D removal step is cited in almost all of the working Example titles, and is specifically described in several of Applicant’s working examples (e.g., originally-filed specification, pg. 34, lines 15-16, Example 1); and spec., pg. 49, lines 11-14, Example 10; and pg. 55, lines 22-25, Example 14)). On the other hand, VanHolten et al. shows the use of a solvent and a detergent to inactivate the viruses in the described composition (see 103(a) rejections above).

2. Applicant remarks (pg. 7, para. 1-3) that the concentration of PVP required by the claimed invention was found to be significant on both growth factor retention and S/D removal. The application as filed includes data demonstrating how the presence of PVP improves the retention of platelet-derived growth factors after removal of 98% of S/D with a HIC column. In particular, the examples demonstrate how the percentage retention of five different platelet derived growth factors was significantly lower when either no PVP was present (see, e.g., Example 5, Treatments 1 and 2) or when PVP was present outside the required concentration range (see, e.g., Example 5, Treatment 10) relative to when PVP was present in the required concentration (see, e.g., Example 5, Treatment 7). Furthermore, as discussed on page 22, lines 13-15 of the application as filed, increasing the PVP concentration to above the required range is anticipated to compromise the removal of the S/D from the HIC column. There is no disclosure in Akella that PVP in the concentration required by the amended claims would improve the concentration of platelet-derived growth factors following removal of 98% S/D with a HIC column and also not compromise the S/D removal step. Thus, the skilled person would not have arrived at the invention starting from Akella, with the requirement of the presence of S/D.
However, in response to Applicant, the Examples cited by Applicant do not describe the level to which the S/D agent was removed. In addition, the specification recites:  It is shown here that performing removal of S/D using PVP (polyvinyl pyrrolidone) in concentration of 0.9mM (6 mM in the final product) resulted in removal of 98% of the triton to a final concentration of 170ppm The traces of Triton X-100 that remained in the material after the column were removed in the downstream process until no traces of triton were detected in the final product (originally-filed specification, pg. 22, lines 9-13). That is, it is clearly described in the specification that the viral-safe composition does not contain any triton (detergent). The specification is silent with regard to the removal of the solvent component of the S/D agent. 
Applicant is describing the purportedly advantageous results (e.g., the level of PVP required to retain growth factors) to apparent steps in a method of obtaining the viral-safe composition (i.e., not the viral-safe composition). It is well known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113). The cited references show viral-safe compositions as described by the instantly-claimed subject matter. On the other hand, it appears as though the levels of growth factors in the final viral-safe composition describes some level of novelty, according to Applicant. However, these levels are not cited as being a component of the viral-safe composition. 

	3. Applicant remarks (pg. 7, para. 4-5 thru pg. 8) that Ranzato is cited merely to show the use of EC50 assay in conjunction with platelet lysate with regard to proliferation of fibroblast cells. It is doubtful whether the skilled person starting
from Akella and looking for improved methods of retaining platelet-derived growth factors would have consulted Ranzato, since this document makes no mention of amphiphilic polymers, and therefore fails to remedy the above-discussed defects of Akella with respect to the desired proliferative effect of the PVP, the presence of S/D, let alone with respect to issues associated with the growth factor retention during S/D removal.
	However, in response to Applicant, Akella et al., as cited in the above 103(a) rejections, does not show any defects with regard to the claimed viral-safe compositions. Akella et al. shows PVP characteristics (i.e., with regard to average molecular weight, K-value and mM concentration) that fall within the ranges described in instant claims 22, 26 and 38. In addition, it is well known that compositions that are physically the same, must have the same properties (MPEP 2112.01 (II)).

	4. Applicant remarks (pg. 10, para. 2-4) that Van Holten does not disclose the presence of a solvent detergent (S/D) in combination with PVP, let alone with the concentration of PVP required by the claims. Again, these concentrations were found to be significant on both growth factor retention and S/D removal. Furthermore, the concentration of PVP required by the claims was found to be significant on both growth factor retention and S/D removal. There is no disclosure in Akella that PVP in
the concentration required by the amended claims would improve the concentration of platelet-derived growth factors following removal of 98% S/D with aHIC column and also not compromise the S/D removal step. Thus, the skilled person would not have arrived at the invention also in view Akella. It is doubtful whether the skilled person starting
from Van Holten and Akella and looking for improved methods of retaining platelet-derived growth factors would have consulted Ranzato, since this document makes no mention of amphiphilic polymers, and therefore fails to remedy the above-discussed defects of Van Holten and Akella.
However, in response to Applicant, VanHolten et al. shows the use of a detergent and a solvent with regard to the inactivation of the virus in the described viral-safe composition (see 103(a) rejections above). VanHolten et al. shows the use of PVP to prepare a viral-safe composition, but does not show some of the characteristics of said PVP amphiphilic polymer. These deficiencies are cured by Akella et al. It is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The arguments of Applicant with regard to both Akella et al. and Ranzato et al. have been addressed above. In addition, the advantages, described by Applicant, of the specific PVP concentration (i.e., its significance on both growth factor retention and S/D removal) are descriptive of method steps. The purported advantageous results are not reflected in the viral-safe composition (e.g., levels of growth factors or S/D).

5. Applicant remarks (pg. 10, para. 5 thru pg. 11) that even if the skilled person had consulted Ranzato, the skilled person starting from Van Holten and/or Akella and looking to provide improved compositions for the retention of platelet-derived growth factors following S/D treatment (and its subsequent removal), would not have introduced PVP at the specific concentration range to the compositions. Any suggestion to the contrary would employ impermissible hindsight knowledge of the invention.
However, in response to Applicant, it is well known that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The specific concentration range of PVP is taught by Akella et al. A description of the retention of platelet-derived growth factors following S/D treatment (and its subsequent removal) is not recited in the claimed subject matter.

6. Applicant remarks (pg. 11, para. 2-3) that Woolverton is cited as allegedly showing storage-stable fibrin sealants. However, Woolverton is silent on amphiphilic polymers, let alone on the presence of S/D in the composition comprising PVP and a lysate or an extract comprising a platelet derived protein. Therefore, Woolverton fails to remedy the deficiencies of Van Holten, Ranzato and Akella as set forth above. Since claims 31-34 depend from independent claim 22, directly or indirectly, it is respectfully submitted that these claims are also allowable.
However, in response to Applicant, Woolverton was cited to address the specific limitations of claims 31-34 (i.e., a container and/or a kit comprising the viral-safe composition). As cited above in the 103(a) rejections Akella et al., VanHolten et al., and Ranzato et al. address all of the limitations of the instantly-claimed viral-safe composition(s).

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631